DETAILED OFFICE ACTION


The request filed on 07 July 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 14/416,839 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 07 July 2021 is acknowledged and entered.  Following the amendment, claims 20 and 61 are amended. 
Currently, claims 2, 4, 6-10, 20, 61 and 64 are pending, and claims 2, 4, 10, 20, 61 and 64 are under consideration.  Claims 6-9 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
The prior art rejection of claims 2, 4, 10, 20, 61 and 64 under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2007/0134234, 6/14/2007), and further in view of Bartok et al. (Immunol Rev. 2010 Jan; 233(1):233-55) is withdrawn in view of applicant’s amendment.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4, 10, 20, 61 and 64 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the previous Office Action and the following.  
Claim 20 is indefinite for the recitation “(i) detecting an altered fibroblast activity in the subject relative to a subject that does not have arthritis” because it is unclear what the reference or control value is by “a subject that does not have arthritis”, as decreased extracellular matrix production is not arthritis-specific, thus, it is possible that a subject that does not have arthritis can still have decreased extracellular matrix production due to conditions other than arthritis.  For reference, see, for example Oyamada et al. (Biochem Biophys Res Commun. 1988 May 16;152(3):1490-6; abstract is provided).  The claim is further indefinite for the recitation “(ii) administering to the subject …” because there is insufficient antecedent basis for this limitation in the claim as “the subject” recited in step (i) does not necessarily have a decreased extracellular matrix production, thus, it may not be the same “subject”.  The following is suggested: “(ii) administering to a subject having decreased extracellular matrix production a therapeutically effective amount of the extracellular domain of PTPRS.” 
Claim 10 recites the limitation "wherein the protein" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claim without resolving the indefiniteness issue belonging thereto.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter  
Claims 2, 4, 10, 20, 61 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  .
The amended claim 20 recites “(i) detecting an altered fibroblast activity …, wherein the altered fibroblast activity is decreased extracellular matrix production …; and (ii) administering … a therapeutically effective amount of a PTPRS de-clustering agent comprising the extracellular domain of PTPRS, … if the altered fibroblast activity is detected”, wherein “an altered fibroblast activity” can be either increased or decreased fibroblast activity.  Thus, it does not make it clear as to whether said decreased extracellular matrix production is a result of an increased or decreased fibroblast activity.  However, the specification does not provide a basis i for such limitations or the combination of the steps for the following reasons.  The specification teaches methods of decreasing (only) fibroblast activity with the ECD of PTPRS for disease treatment such as treating an autoimmune disease, including for example arthritis such as rheumatoid arthritis or osteoarthritis; an extracellular matrix disease and/or a fibroblast-mediated disease (page 33, [0107], and pages 30-31, [0104], for example).  Additionally, the specification also teaches that the term "extracellular matrix disease" refers to a condition, disorder or disease, associated with the extracellular matrix (ECM) or one or more components of the extracellular matrix; and extracellular matrix diseases include diseases associated with the dysregulation of one or more functions of the ECM (e.g., dysregulated intracellular communication and/or movement) or dysreguation of one or more components of the ECM (e.g., increased or decreased activity and/or production of one or more components of the ECM) (page 31, lines 3-5 and 11-14, for example).  Thus, decreasing fibroblast activity with the ECD of PTPRS for disease treatment can be either to increase or decrease activity and/or production of one or more components of the ECM, depending on different components of the ECM.  As such, there is no support in the specification for the claimed method of treating arthritis with the ECD of PTPRS if the altered fibroblast activity of decreased extracellular matrix production is detected.  Further, besides different components of the ECM (which synthesis vary in arthritis), the art has also established that depending on the stages/phases of the disease, ECM production in arthritis patients can alter, i.e., increased or decreased synthesis.  For example, Sandell et al. (Arthritis Res. 2001; 3(2): 107-113) teaches that degeneration of cartilage in OA is characterized by two phases: a biosynthetic phase, during which the cells resident in cartilage, the chondrocytes, attempt to repair the damaged extracellular matrix; and a degradative phase, in which the activity of enzymes produced by the chondrocytes digests the matrix, matrix synthesis is inhibited, and the consequent erosion of the cartilage is accelerated (abstract, and introduction, for example).  Further, the specification does not specifically teach or provide any evidence indicating that there is such a subpopulation of arthritis patients who have the increased fibroblast activity and decreased ECM production; and such a patient subpopulation is distinct from other arthritis patients.  Furthermore, the specification teaches the use of the ECD of PTPRS for treating both osteoarthritis (OA) and rheumatoid arthritis (RA) (page 48, Embodiment 26; and page 50, Embodiment 55, for example), without any indication of patient subpopulations.  Based on the reasons above, the specification does not provide adequate written description for the claimed method.
As such, the present claims do not meet the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2, 4, 10, 20, 61 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2007/0134234, 6/14/2007), and Andreas et al. (Arthritis Res Ther. 2008;10(1):R9).
The teachings of Smith were reviewed in the previous Office Action, and are paraphrased herein: Smith discloses a method for treating an immunological disease or disorder comprising administering to the subject a pharmaceutically suitable carrier and an agent that alters a biological activity of at least one receptor-like protein tyrosine phosphatase (RPTP) polypeptide selected from RPTP- or RPTP-, wherein the immunological disease or disorder includes, among others, rheumatoid arthritis, and the agent includes, among others, an antibody (pages 4-5, [0033]).  Note, PTPRS is also known as RPTP-.  Additionally, Smith teaches that the extracellular portion of the RPTP comprises three immunoglobulin-like domain(s), referred to as the first, second and third immunoglobulin domains, or as Ig-1, Ig-2, Ig-3 (page 24, [0157], and Fig. 1, for example).  Further, Smith teaches that the extracellular portion or fragment of the RPTP, such as the at least one, two or all three immunoglobulin-like domain(s), can be administered to a host or subject such that at least one ligand that binds to the RPTP expressed on an immune cell binds to the exogenously added RPTP fragment, therefore, reduce the interaction of the ligand with an RPTP on the cell surface of an immune cell, which interaction may induce an inflammatory response or may induce the expression or production of a cytokine (e.g., cytokines including IFN-) that induces or exacerbates an inflammatory or autoimmune response (page 25, [0160] and [0161]).  Furthermore, Smith teaches the human RPTP- that comprises the amino acid sequence of SEQ ID NO:29, and its various domains including Ig-1, Ig-2 and Ig-3 (Fig. 1), wherein amino acid sequence of the Ig-1 comprises the present SEQ ID NO:5 (or amino acids 30-127 of SEQ ID NO:8) with 100% sequence identity.  
Smith does not mention detecting a decreased extracellular matrix production in a subject prior to the treatment.
Andreas teaches that cartilage degradation (matrix metalloproteinase (MMP)-10, MMP-12) and suppressed matrix synthesis (cartilage oligomeric matrix protein, chondroitin sulfate proteoglycan 2) in the patients with rheumatoid arthritis (RA) (page 1, 2nd column, 1st paragraph; and page 14, 1st column, last paragraph, for example).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to detect a decreased extracellular matrix production in a RA patient (as expected), and to treat the patient with Smith’s human RPTP- of SEQ ID NO:29 following the teachings of Smith and Andreas.  The person of ordinary skill in the art would have been motivated to do so for monitoring disease progress and for disease treatment, and reasonably would have expected success because Smith expressly teaches that the extracellular portion of RPTP- can be used for treating inflammatory diseases and autoimmune diseases such as RA.  Note, with respect to the limitation in claim 10, it would be an inherent property of the ECD of the PTPRS.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
			Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
12/10/21